DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reason for allowance:
Regarding the currently amended independent claims 1 and 10 none of the prior art alone or in combination neither disclose nor render device and/or method comprising the limitation for wherein aggregating each spectrum involves determining each displacement spectrum value that meets the acceptance threshold by analyzing a displacement spectrum value of each frequency at multiple sensor sections of the fiber optic cable in combination with the remaining claim limitations.
Also, Regarding the currently amended independent claim 15 none of the prior art alone or in combination neither disclose nor render device and/or method comprising the limitation for determining a size of a shear failure of the microseismic event based on a corner frequency of the fault source model applied to the aggregate spectrum in combination with the remaining claim limitations.
For the limitation wherein aggregating each spectrum involves determining each displacement spectrum value that meets the acceptance threshold by analyzing a displacement spectrum value of each frequency at multiple sensor sections of the fiber optic cable the closest prior art is Gallagher (US5008861A) “para (30) According to a further aspect, the second set of data points is obtained by method and apparatus for establishing a threshold for determining which seismic events on a stacked seismic section of CMP gathers shall be machine picked, by machine scanning each trace (each spectrum) contributing to a stacked seismic section (the set of spectrum) and picking seismic events meeting the threshold requirements, and characterizing each such pick by a (t,x) pair and storing the set {(t,x)} (aggregated spectrum) as the second set of data points.” The prior art lacks the teaching of utilizing the displacement spectrum value of each frequency at multiple sensor sections of the fiber optic cable.
The limitation determining a size of a shear failure of the microseismic event based on a corner frequency of the fault source model applied to the aggregate spectrum was not found.
Therefore, independent claims 1, 10 and 15 are allowable. The claims (2-9, 11-14 and 17-20) that depend on independent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.T./Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863